Citation Nr: 0709841	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  01-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.  

2.  Entitlement to service connection for osteoarthritis of 
the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for shin splints and stress fracture of the right 
femur, with patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1998 to April 
1998.  

This matter comes before the Board of Veterans' Appeals on 
appeal from August 2000 and August 2001 rating determinations 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in April 2001 and at a hearing before the 
undersigned at the RO in July 2002.  

This matter was previously before the Board in October 2004.  
The issues were entitlement to service connection for 
osteoarthritis of the right knee; entitlement to service 
connection for a left knee disability, to include 
osteoarthritis; and entitlement to an initial disability 
rating in excess of 10 percent for shin splints and stress 
fracture in the femur with right knee pain.  

With regard to the first two issues, the Board noted that the 
veteran had submitted a notice of disagreement with an August 
2001 rating determination that he had denied entitlement to 
service connection for a left knee disability, including 
arthritis, and for osteoarthritis of the right knee.  The 
Board remanded these issues so that a statement of the case 
could be issued, and noted that only if the veteran submitted 
a timely substantive appeal would the Board consider these 
issues.  

The Board also requested further development, to include a VA 
examination, with regard to the shin splints and stress 
fracture of the right femur and associated knee pain.  

The veteran was afforded the requested examination in May 
2006.

In a February 2006 rating determination, released in 
September 2006, the Appeals Management Center (AMC) granted 
service connection for patellofemoral pain syndrome and 
combined it with the veteran's shin splints and stress 
fracture of the right femur, effective April 24, 1998, but 
continued the 10 percent disability evaluation.  The AMC also 
granted service connection for a stress fracture of the left 
femur and assigned a noncompensable disability evaluation, 
effective January 2, 2001.  

The AMC also issued a statement of the case on the issues of 
entitlement to service connection for osteoarthritis of the 
right knee and osteoarthritis of the left knee.  The RO 
informed the veteran that she had to file an appeal within 60 
days of the date of the letter, or within the remainder, if 
any, of the one year period from the date of the letter 
notifying her of the action that she had appealed.  The AMC 
indicated that if it did not hear from the veteran within 
this time period than it would close the case.  The Statement 
of the Case was dated February 2, 2006; however, the letter 
accompanying the statement of the case was dated September 
28, 2006.  

In a December 2006 written presentation to the AMC, the 
veteran's representative identified the issue of 
osteoarthritis of the left knee.  While the representative 
identified the other issue as "entitlement to service 
medical records from January 7, 1998, to April 23, 1998," 
this was an apparent attempt to addressing the issue of 
service connection for osteoarthritis of the right knee.  The 
Board will also waive the 60 day time limit issue and will 
address these issues in the current appeal as being properly 
before the Board.  


FINDINGS OF FACT

1.  The veteran does not currently have osteoarthritis of the 
left knee.

2.  The veteran does not currently have osteoarthritis of the 
right knee.  

3.  The veteran's shin splints and stress fracture of the 
right femur are manifested by complaints of pain without 
objective evidence of disability in the knee or hip.


CONCLUSION OF LAW

1.  Left knee osteoarthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Right knee osteoarthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for shin splints and stress fracture of the right femur, with 
patellofemoral pain syndrome, have not been met at any time 
since April 24, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5251, 5252, 5253, 5255, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the November 2004, May 2005, and August 
2005 VCAA letters informed the veteran of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the veteran what types of evidence VA would 
undertake to obtain and what evidence the veteran was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The August 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal in September 
2006.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, and some of that deficiency remedied by 
readjudication of the claim after provision of the notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The claim was not readjudicated after the September 2006 
letter.  Even if the notice on the latter two elements is not 
deemed proper, as to the issue of an initial evaluation in 
excess of 10 percent for shin splints and stress fracture of 
the right femur, with patellofemoral pain syndrome, there is 
no prejudice to the veteran.  Once service connection is 
granted the claim is substantiated, and further VCAA notice 
as to the rating or effective date elements is not required.  
Dingess v. Nicholson, at 490-1.  As to the issues of service 
connection for left and right knee osteoarthritis, as the 
Board concludes below that the preponderance of the evidence 
is against these claims, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded several VA examinations.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

Right and Left Knee Osteoarthritis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

The veteran's service medical records are devoid of any 
findings of arthritis of the left or right knee.  At the time 
of a July 2000 VA examination, the veteran's right knee was 
noted to have full range of motion from 0 to 135 degrees with 
no swelling, deformity, gross tenderness, crepitation on 
motion, or medial or lateral collateral ligamentous laxity.  
X-rays taken at that time were negative.  

An August 2000 nuclear medical joint scan revealed a small 
area of increased radio tracer activity within the mid-
diaphysis of the right femur on the medial side consistent 
with the veteran's known history of stress fracture in this 
region.  There were no other areas of increased radio tracer 
activity within the lower extremities to suggest a second 
fracture.  Mild areas of increased activity were seen within 
the knee joints and shoulder joints, consistent with 
osteoarthritic change.  

At the time of her April 2001 RO hearing, the veteran stated 
that she had stiffness in her knees every morning upon 
walking.  The stiffness was located in her knees.  

At the time of her July 2002 hearing before the undersigned, 
the veteran submitted some medical literature with regard to 
osteoarthritis.  She noted that her doctor had diagnosed her 
with osteoarthritis.  The veteran submitted several articles 
from the Internet found on Yahoo Health.  

In October 2004, the Board remanded this matter for further 
development.

Treatment records obtained in conjunction with the Board 
remand reveal that in a May 2001 outpatient treatment record, 
it was noted that the veteran had been shown to have some 
mild arthritic changes in the knees at the time of a July 
2000 bone scan.  

At the May 2006 VA examination, the veteran stated that she 
had been told that she had osteoarthritis.  She reported 
having chronic bilateral knee pain.  The pain was localized 
to the infrapatellar region.  It was worse with prolonged 
sitting, especially if she crossed her legs at her knees.  
Prolonged standing also aggravated the pain.  She also noted 
increased pain with weather changes.  The veteran reported 
that her knees would give away unexpectedly and on one 
occasion her knees locked up forcing her to kick out her 
lower leg to unlock her knee.  

The veteran used no ambulatory assistive devices.  She took 
Motrin and Naprosyn for pain.  Tylenol and Rest also helped 
to relieve the pain.

Physical examination revealed no gross bony or soft tissue 
abnormality of either knee.  There was pain with palpation of 
the anterior and inferior patella and pain increased with 
patellar loading and direct pressure over the patella.  Pain 
was also expressed with palpation of the undersurface of the 
right medial and lateral patella, left slightly more than 
right.  There was no laxity of medial or lateral collaterals 
in either knee.  There was also no laxity of the cruciates in 
either knee.  Extension was to full in each knee and flexion 
was to 95 degrees active and 125 degrees passive in the right 
knee and to 90 active and 125 passive in the left knee.  

The veteran displayed grimace after 100 degrees for both 
knees.  X-rays of the veteran's knees, which included weight 
bearing views, did not demonstrate any inflammatory, 
arthritic, traumatic, or euplastic changes.  There was no 
abnormal fluid collection and osseous mineralization was 
normal.  Diagnoses of healing bilateral femoral stress 
fractures without associated disability and patellofemoral 
pain syndrome were rendered.  

While the veteran was found to have mild areas of increased 
activity within the knee joints and shoulder joints, 
consistent with osteoarthritic change, at the time of an 
August 2000 nuclear medical scan, there have never been X-ray 
findings of arthritis.  To constitute a disability for VA 
purposes arthritis must be shown by X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

There have been no subsequent findings of osteoarthritis of 
the knees since 2000.  The May 2006 VA examiner did not 
report osteoarthritis of the left or right knee.  Moreover, 
X-rays performed at that time, including weight-bearing X-
rays, did not reveal any inflammatory, arthritic, traumatic, 
or neoplastic changes.

Absent X-ray evidence or current findings of arthritis, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Shin Splints and Stress Fracture of the 
Right Femur, with Patellofemoral Pain 
Syndrome

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule),  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Court has discussed the concept of the "staging" of 
ratings, holding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119, 126-8 (1999).

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  See 38 C.F.R. § 4.71a, DC 5251 (2006).

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5252 (2006).  For the next higher 20 percent 
disability evaluation, there must be limitation of flexion to 
30 degrees.  Id.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  Id.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, DC 
5252 (2006).  Where there is limitation of abduction with 
motion lost beyond 10 degrees, a 20 percent rating is 
assigned.  Id.

Under DC 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation. 38 C.F.R. § 
4.71a, DC 5255.  A 20 percent disability rating is assigned 
for malunion of the femur with moderate knee or hip 
disability.  Id.  A 30 percent rating is warranted for 
malunion of the femur with marked knee or hip disability. Id.  
A 60 percent rating is assigned for fracture of the femur 
surgical neck with false joint, and for nonunion of the femur 
with loose motion, weight bearing preserved with aid of 
brace.  Id. Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.

In general, 38 C.F.R. § 4.71, Plate II (2006) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

At the time of a July 2000 VA examination, the veteran 
complained of pain in the right knee and leg shooting to the 
foot at times.  Her right knee was painful all the time and 
was aggravated by activity.  She had severe pain when 
awakening in the morning.  She noted that the left leg now 
had the same symptoms.  Physical examination of the hip 
revealed that the veteran had flexion to 120 degrees, 
external rotation to 45 degrees, and internal rotation to 20 
degrees.  There was negative Patrick's sign.  Abduction was 
to 30 degrees and adduction was to 20 degrees.  External 
rotation extension was to 45 degrees and internal rotation 
extension was to 10 degrees.  There was no difference in 
thigh or calf size.  

Examination of the right knee revealed what was described as 
full range of motion from 0 to 135 degrees with no swelling, 
deformity, gross tenderness, crepitation on motion, or medial 
or lateral collateral ligamentous laxity.  There was negative 
Machemer and negative Lachman.  Anterior drawer sign was also 
negative.  There was questionable tenderness on palpation of 
the tibia and questionable tenderness of the femur above the 
knee.  X-rays taken at that time were negative.  A diagnosis 
of negative legs was rendered.  

A nuclear medicine scan performed in August 2000 revealed a 
stress fracture within the mid-diaphysis of the right knee.  
There was no other scintographic evidence of stress fracture 
in another region.  

At her April 2001 hearing, the veteran reported stiffness in 
her knees every morning.  She also noted stiffness in the 
femur area.  She testified that when the weather changed from 
cold to hot her knees would lock up.  She reported that it 
was hard to walk at those times and that her knees would make 
grinding sounds and crack.  The pain was reported as severe 
when there was cracking.  The veteran stated that she could 
walk no longer than one block before experiencing pain.  She 
also noted that she could not jump.  The veteran was taking 
Ibuprofen for the pain.  She reported having difficulty 
cleaning her house and having trouble going up to the second 
floor of her house.  The veteran testified as to having pain 
every day.  

At the time of her July 2002 hearing, the veteran testified 
that she could stand no longer than 5 to 15 minutes before 
having to sit down because of the pain.  She reported trying 
to stretch the muscle out every 15 to 30 minutes.  She 
indicated that she could not climb stairs the way she used to 
or run.  She also noted being restricted with the activities 
she could perform and with interacting with her daughter who 
was eight years old.  The veteran noted having missed two 
weeks of work in the last year due to her leg problems.  She 
reported trouble sleeping on occasion due to knee pain.  She 
testified that the pain was worse in the morning.  She 
indicated that the numbness in her legs had become worse.  

In October 2004, the Board remanded this matter for 
additional development, to include a VA examination.  

The veteran was afforded the requested VA examination in May 
2006.  She reported symptoms and history as noted above.  She 
rated her knee pain at a level of 7 out of 10.  She stated 
that the flare-ups of pain typically persisted for 24 to 48 
hours and that it was not uncommon for her to miss a day or 
two of work every month and an equal amount of school time 
due to pain flare-ups.  Because of the chronic pain, the 
veteran avoided many of the activities that she used to enjoy 
(walking, jogging, and most forms of weight bearing 
exercise). 

Physical examination showed remarkable antalgia for the first 
15 to 20 minutes and then it normalized.  There was no gross 
deformity or soft tissue abnormality of either knee or upper 
or lower leg.  There was pain with palpation of the anterior 
and inferior patella and pain increased with patellar loading 
and direct pressure over the patella.  Pain was also 
expressed with palpation of the undersurface of the medial 
and lateral patella, left slightly more than right.  

There was no laxity of medial or lateral collaterals in 
either knee.  There was also no laxity of cruciates in either 
knee.  Extension was to full in each knee and flexion was to 
95 active and 125 passive in the right knee.  The veteran 
displayed grimace after 100 degrees.  With repeated 
flexion/extension the veteran experienced pain earlier in the 
range.  There was no atrophy of the extensor or flexor muscle 
of either leg.  There was also no excessive or weakened 
movement at the knee.  Although there was a history of loss 
of motion with flare-ups, the additional loss could not be 
estimated without resort to speculation.  

X-rays of the tibia and fibula did not demonstrate any 
traumatic, arthritic, inflammatory or neoplastic change.  
There were two areas of cortical undulating thickening in the 
right medial femoral cortex in a similar single area in the 
left medial cortex consistent with healing femoral stress 
fractures.  There were no lucencies and no new fractures.  

Diagnoses of a healing femoral stress fracture without 
associated disability and patellofemoral pain syndrome were 
rendered.  The examiner stated that it was less likely that 
the veteran's current knee pathology was related to her 
inservice fractures.  

Analysis

While subjective complaints and limitation of knee function 
have been reported, the VA examiner has concluded that those 
symptoms were not attributable to the service connected 
stress fracture.  On examinations, the objective findings 
have been essentially normal.  The veteran's subjective 
complaints are compensated by the current 10 percent 
evaluation.

An evaluation in excess of 10 percent under Diagnostic Code 
5255, requires malunion of the femur with moderate knee or 
hip disability.  Recent diagnostic studies have shown no 
malunion.  No hip disability has been reported, and the knee 
disability has been attributed to conditions other than the 
service connected disability.  

For the same reasons a higher evaluation could not be 
provided on the basis of other diagnostic codes referable to 
disability of the knee or hips.  As such, the evidence is 
against the grant of an initial evaluation in excess of 10 
percent.  38 C.F.R. §§ 4.7, 4.21, 4.71a.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for her 
service-connected shin splints and stress fracture of the 
right femur, with patellofemoral pain syndrome.  While the 
veteran has testified that she misses an average of 2 days 
per month as a result of her leg problems, there have been no 
reports of any loss of economic opportunity as the result of 
this loss of time.  In addition, much of her leg problem has 
been attributed to non-service connected conditions.  There 
have no objective medical findings that the veteran's shin 
splints and stress fracture of the right femur, with 
patellofemoral pain syndrome, causes marked interference with 
her employment.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for osteoarthritis of the right knee is 
denied.  

Service connection for osteoarthritis of the left knee is 
denied.  

An initial evaluation in excess of 10 percent for shin 
splints and stress fracture of the right femur, with 
patellofemoral pain syndrome is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


